Citation Nr: 0431790	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from April 1945 to 
January 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
pes planus and declined to find that new and material 
evidence was submitted to reopen a claim of entitlement to 
service connection for a back disorder.  In January 2002, the 
veteran submitted a timely notice of disagreement (NOD) as to 
both issues and, in August 2002, the RO provided him with a 
statement of the case addressing these issues.  However, in 
his substantive appeal (VA Form 9) received in August 2002, 
the veteran expressly stated that he was appealing the denial 
of his claim regarding service connection for a back injury.  

Additionally, a March 2003 rating decision denied the 
veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
and the veteran submitted a timely NOD as to this decision.  
However, in a July 2003 rating decision, the RO granted the 
veteran's claim for a TDIU.  As such the Board will confine 
its consideration to the issue as set forth on the decision 
title page.  

In November 2004, the veteran testified at a hearing at the 
RO before the undersigned.

In November 2004, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
November 2004, the Board granted this motion.


The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1. An unappealed March 1947 RO decision denied entitlement to 
service connection for a back disorder; an unappealed January 
1948 RO decision confirmed and continued the denial of the 
veteran's claim.

2.  The evidence added to the record since the January 1948 
RO decision bears directly and substantially upon the 
specific matter under consideration regarding the veteran's 
claim for service connection for a back disorder, and is so 
significant as to warrant readjudication of the merits of the 
claim on appeal.


CONCLUSION OF LAW

Evidence received since the January 1948 RO decision that 
denied service connection for a back disorder is new and 
material, and the claim for service connection for a back 
disorder is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001), 3.102, 
3.159 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

In July 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed August 2002 statement of the 
case of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
which meet notice requirements of VCAA).  It appears in this 
case that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folders, other than that which the Board will be 
seeking through the development mentioned in the Remand 
portion of this decision, below.  The record on appeal is 
sufficient to resolve the matter as to whether the claim 
should be reopened.

II. New and Material Evidence

The RO, in a March 1947 determination, denied the veteran's 
claim for service connection for a back disorder.  The RO 
found at that time that the evidence of record failed to show 
a confirmed diagnosis of a back disorder.  In a January 1948 
decision, the RO confirmed and continued its denial of the 
veteran's claim.

The evidence of record at the time of the RO's March 1947 
decision that denied entitlement to service connection for a 
back disorder included a copy of his Enlisted Record and 
Report of Separation -Honorable Discharge that is not 
referable to complaints of, or treatment for, a back 
disorder.

Shortly thereafter, the RO received additional service 
medical records regarding the veteran.  When examined for 
induction in April 1945, the veteran was found physically fit 
and qualified for active service.  A May 1945 clinical record 
indicates he complained of pain while walking and was 
referred to the orthopedic clinic.  A June 1945 record entry 
reflects the veteran's complaints of back pain and it was 
noted that x-rays of his lumbar spine were negative.  When 
examined for discharge in December 1946, it was noted that 
the veteran fell in a foxhole in June 1945 and injured his 
back.  The veteran complained of low back pain and no 
objective findings were noted.  

The veteran's Separation Qualification Record indicates he 
attended Army Parachute School, received 3 weeks of jump 
training and attended Army Glider School.  The record 
reflects that he was assigned to the 221st Airborne Medic 
Company and performed duties as manager of a post exchange.  
When attached to the 511th Airborne, he was a lineman and 
switchboard operator.  In a January 1948 rating decision, the 
RO confirmed and continued its denial of the veteran's claim 
for service connection for a back disorder.

The January 1948 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
January 1948 decision that was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in March 2001, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

An application to reopen the veteran's current claim was 
received by the RO in March 2001.  The evidence added to the 
record includes VA and non-VA medical records and examination 
reports, dated from 2000 to 2003, service records and the 
veteran's and his friend's oral and written statements, some 
duplicative of that previously considered by the RO, in 
support of his claim.

In a March 2001 written statement, the veteran said he 
sustained a back and right knee injury in June 1945 when he 
jumped into a foxhole.  He indicated that his back condition 
worsened such that in June 1954 he underwent back surgery at 
the Jewett Wright Orthopedic Clinic in Orlando, Florida.  The 
veteran said his back disorder had not improved and he 
currently experienced numbness and loss of feeling in his 
right leg.

A June 2001 VA medical record reflects the veteran's 
complaints of low back pain for many years and that he said 
he had a "SC" injury and surgery in 1954.  The assessment 
was degenerative joint disease of the spine.  

A January 2002 VA medical record reflects the veteran's 
complaints of worsening back pain.  An August 2002 VA medical 
record reflects his complaints of arthritis pain in his 
knees, shoulders and back.  The pertinent assessment was 
generalized chronic osteoarthritis.  

A February 2003 VA medical record reflects the veteran's 
complaints of chronic lumbar back pain with a history of 
vertebral fractures.  The assessment was osteoarthritis of 
multiple joints and chronic lumbar back pain.

In an August 2003 written statement, the veteran indicated 
that in June 1954 he was admitted to an Orlando, Florida, 
hospital and underwent back surgery performed by Dr. Jewett 
Write.  He said B.B. cared for him during that time.  An 
August 2003 signed statement from B.B. is to the effect that 
she knew the veteran since he was a teenager, that he 
experienced intense back pain after he returned from service, 
and that she cared for him after his 1954 back surgery.

At his November 2004 Board hearing, the veteran testified 
that he initially injured his back in service and sustained 
further injury during his Airborne and subsequent Glider 
training.  He said he had worsening back pain during service 
and mentioned it when examined for separation, but did not 
pursue it, as he did not want to delay his discharge.  Post 
service, the veteran said he continued to experience back 
pain and, in May 1954, underwent back surgery at the Jerry 
Wright Orthopedic Clinic.  He said he had three-crushed 
vertebra in his back that gradually worsened.  The veteran 
said the surgery did not entirely alleviate his pain and he 
presently walked with a limp because of it.  He testified 
that he tried to obtain those medical records and was told 
they were probably stored in a remote warehouse.  He said he 
was an airborne trooper and jumped from an airplane on 
several occasions.    

As noted above, the veteran has asserted that he has back 
disorder and that the disorder had its origin during his 
period of active service.  His service medical records 
reflect a complaint of back pain with negative objective 
findings noted on his separation examination report. 

The evidence received since the January 1948 RO decision 
consists of VA and non-VA medical records and examination 
reports, the veteran's service records and his and his 
friend's written and oral statements.  The more recent 
medical records include diagnoses of degenerative joint 
disease of the spine and the veteran's oral and written 
statements that describe his airborne training and activities 
in service and 1954 back surgery.  That evidence is new, and 
does bear directly on the question of whether the veteran has 
a back disorder related to active military service.  In the 
Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  As 
that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a back disorder, 
and will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back disorder is 
reopened, and the appeal is, to that extent, granted.




REMAND

As noted, the VCAA substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  VA has published 
regulations implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for a back disorder.  He 
testified to attending Army Parachute School and Army Glider 
School in service and has indicated that he jumped from an 
airplane on several occasions.  The veteran reported having 
back problems in service and pointed to the June 1945 
clinical record that describes complaints of back pain.  The 
December 1946 separation examination report reflects that he 
fell in a foxhole and hurt his back in June 1945, although 
there were no objective findings regarding his back when 
examined at that time.
  
In his March 2001 written statement, the veteran said he 
underwent back surgery on June 7, 1954 at the Jewett Wright 
Orthopedic Clinic in Orlando, Florida.  In other oral and 
written statements, he said he received surgical treatment 
for his back in May or July 1954 at the Jerry Wright 
Orthopedic Clinic   In his August 2003 written statement he 
said that Dr. Jewett Write performed the surgery.  The 
veteran has requested that the RO obtain these private 
medical records and the Board believes an effort must be made 
to obtain them.  See 38 U.S.C.A. § 5103A.

Furthermore, the current VA medical records reflect the 
veteran's complaints of low back pain and a diagnosis of 
degenerative joint disease of the spine.  In the interest of 
fairness and due process, the Board believes that the veteran 
should be afforded a VA examination to determine the etiology 
of any back disorder found to be present.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since 2003.  The VBA AMC 
should then request all pertinent medical 
records from these medical providers, if not 
already of record.  In any event, the VBA AMC 
should request the veteran to provide the 
specific name and location, to the best of his 
recollection, of the Jewett Wright Orthopedic 
Clinic, in Orlando, Florida and physician (Dr. 
Jewett Wright?) that operated on him in May or 
June 1954.  Then, the VBA AMC should request 
all medical records regarding the veteran's 
back surgery.

2.	Then the VBA AMC should schedule the veteran 
for a VA orthopedic examination to determine 
the etiology of any back disorder found to be 
present.  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail.  A complete history of the 
claimed disorder should be obtained from the 
veteran.  If the veteran is found to have a 
diagnosed back disorder, the examiner is 
requested to render an opinion as to whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that any 
such diagnosed back disorder was caused by 
military service, including the findings noted 
in the June 1945 and December 1946 service 
medical records, or whether such an etiology 
or relationship is unlikely (i.e., less than a 
50-50 probability).  A complete rationale for 
all opinions offered should be provided.  The 
claims file should be made available to the 
examiner for review, and the examination 
report should reflect whether the examiner 
reviewed the veteran's medical records.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
back disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the August 2002 SOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



